Action to recover damages for personal injuries and for loss of services. Plaintiffs were tenants in an apartment house owned by defendants. Plaintiff Gertrude Haino, in attempting to pull down the bathroom window of their apartment, was caused to lose her balance and fall into the bathtub when the frame or sash broke. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Gertrude Haino to the sum of $2,682.20; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.